DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendments to the claims were received on December 3, 2021.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, 11-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodzen et al. (PG Pub 2016/0025020) in view of the document entitled “Linearly constrained global optimization via piecewise-linear approximation” by Zhang et al.

Regarding claim 1, Hodzen teaches an apparatus for optimizing a performance variable for an engine system (abstract; figure 2, element 200; paragraphs 1 and 21, among others), the apparatus comprising:

an optimization circuit (figure 2, element 140) structured to determine an optimal target for each of the manipulated variables by using a optimization process (figure 3, all; paragraph 32) on the response models, 
wherein the optimal targets of the manipulated variables correspond to an optimal value of the performance variable (paragraphs 26-33; specifically 29-30),
wherein the performance variable is indicative of performance of operation of the engine system (figure 2, element 264; paragraph 25), and the manipulated variables include variables capable of affecting the performance variable (figure 2, all inputs to ECU and element 262; paragraph 24), and 
wherein the performance variable includes a fluid consumption value (figure 2, element 204 or 220; paragraphs 14 and 20) and the manipulated variables include an engine out nitrogen oxide (EONOx) and an in-cylinder oxygen of the engine system (figure 2, elements 212, 220, and 222; paragraph 20), and
wherein operation of the engine system is adjusted based upon the optimal targets of the manipulated variables by generating a reference for the operation of the engine system that controls at least one of a fuel system or an air handling system of the engine system (paragraphs 23-33, specifically paragraphs 23 and 33).

Hodzen is silent as to the optimization circuit being a quasi-simplex optimization circuit and the optimization process being a quasi-simplex optimization process.  

Zhang teaches a quasi-simplex optimization circuit and a quasi-simplex optimization process (Abstract; pages 112 and 117 teach a simplex method of optimization using linear approximation, making it a quasi-simplex method.)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the quasi-simplex method of Zhang in places of the optimization process of Hodzen since doing so would be an example of substituting one known element for another to obtain predictable results.  In this case, using the quasi-simplex optimization process of Zhang instead of the piecewise linear approximation in the optimization process of Hodzen would improve the operational performance of the engine system by optimizing the steps performed by the real-time cost function model.  In paragraph 36 of Hodzen, other options are given for how the computations can be performed, and the optimization process of Zhang would be an example of one of those options.  

Regarding claim 3, Hodzen teaches the apparatus of claim 1, wherein the fluid consumption value is a reductant consumption value (figure 2, element 220; paragraphs 14 and 20), and wherein the optimal value of the performance variable is a minimum value of the reductant consumption value among all response models (paragraph 14 states that the after-treatment system is not shown; paragraphs 23-24 state that the real-time cost function can minimize any parameter of the engine including the EONOx, which is fed to the model by a sensor 220 in figure 2).

Regarding claim 4, Hodzen teaches the apparatus of claim 3, wherein the optimal target for the EONOx is used to generate a first reference for a fuel system of the engine system (paragraphs 19 and 24), and the optimal target for the in-cylinder oxygen is used to generate a second reference for an air handling system of the engine system (paragraphs 20 and 24).

Regarding claim 5, Hodzen teaches the apparatus of claim 4, wherein the fuel system is controlled using the first reference (paragraphs 19 and 24), and the air handling system is controlled using the second reference (paragraphs 20 and 24).

Regarding claim 6, Hodzen teaches the apparatus of claim 1, further comprising a communication interface structured to:

transmit the optimal targets to the subsystems (paragraph 24).

Regarding claim 9, Hodzen teaches a method for optimizing a performance variable for an engine system (abstract; figure 2, element 200; figure 3; paragraphs 1 and 21, among others), the method comprising:
applying constraints including constraints of manipulated variables to response models (figure 2, element 230, 240, and 250), wherein the response models each represent a piecewise linear relationship between the manipulated variables or a piecewise linear relationship between the performance variable and the manipulated variables (figure 2, elements 240 and 250; paragraphs 21-25 and 32-33, specifically paragraph 23); 
determining an optimal target for each of the manipulated variables by using an optimization process on the response models (figure 3, all; paragraph 32), 
wherein the optimal targets of the manipulated variables correspond to an optimal value of the performance variable (paragraphs 26-33; specifically 29-30), 
wherein the performance variable is indicative of performance of operation of the engine system (figure 2, element 264; paragraph 25), and the manipulated variables include variables capable of affecting the performance variable (figure 2, all inputs to ECU and element 262; paragraph 24), and 
wherein the performance variable includes a fluid consumption value (figure 2, element 204 or 220; paragraphs 14 and 20) and the manipulated variables include an engine out nitrogen oxide (EONOx) and an in-cylinder oxygen of the engine system (figure 2, elements 212, 220, and 222; paragraph 20), and 
adjusting the operation of the engine system based upon the optimal targets of the manipulated variables by generating a reference for the operation of the engine system that controls at least one of a fuel system or an air handling system of the engine system (paragraphs 23-33, specifically paragraphs 23 and 33).

Hodzen is silent as to the optimization process being a quasi-simplex optimization process.  

Zhang teaches a quasi-simplex optimization process (Abstract; pages 112 and 117 teach a simplex method of optimization using linear approximation, making it a quasi-simplex method.)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the quasi-simplex method of Zhang in places of the optimization process of Hodzen since doing so would be an example of substituting one known element for another to obtain predictable results.  In this case, using the quasi-simplex optimization process of Zhang instead of the piecewise linear approximation in the optimization process of Hodzen would improve the operational performance of the engine system by optimizing the steps performed by the real-time cost function model.  In paragraph 36 of Hodzen, other options are given for how the computations can be performed, and the optimization process of Zhang would be an example of one of those options.  

Regarding claim 11, Hodzen teaches the method of claim 9, wherein the fluid consumption value is a reductant consumption value (figure 2, element 220; paragraphs 14 and 20), and wherein the optimal value of the performance variable is a minimum value of the reductant consumption value among all response models (paragraph 14 states that the after-treatment system is not shown; paragraphs 23-24 state that the real-time cost function can minimize any parameter of the engine including the EONOx, which is fed to the model by a sensor 220 in figure 2).

Regarding claim 12, Hodzen teaches the method of claim 11, wherein the reference includes a first reference for the fuel system and a second reference for the air handling system (paragraphs 19, 20, and 24), 
the method further comprising:
generating the first reference for a fuel system of the engine system using the optimal target for the EONOx (paragraphs 19 and 24), and


Regarding claim 13, Hodzen teaches the method of claim 12, further comprising:
controlling the fuel system using the first reference (paragraphs 19 and 24); and
controlling the air handling system using the second reference (paragraphs 20 and 24).

Regarding claim 14, Hodzen teaches the method of claim 9, further comprising:
receiving data indicative of a current operation state of the engine system (paragraph 20) and the constraints from subsystems of the engine system (paragraph 23); and
transmitting the optimal targets to the subsystems (paragraph 24).

Regarding claim 16, Hodzen teaches a system for optimizing a performance variable for an engine system (abstract; figure 2, element 200; figure 3; paragraphs 1 and 21, among others), the system comprising:
a processing circuit (figure 2, element 140) structured to:
apply constraints including constraints of manipulated variables to response models (figure 2, element 230, 240, and 250), wherein the response models each represent a piecewise linear relationship between the manipulated variables or a piecewise linear relationship between the performance variable and the manipulated variables (figure 2, elements 240 and 250; paragraphs 21-25 and 32-33, specifically paragraph 23); 
determine an optimal target for each of the manipulated variables by using an optimization process on the response models (figure 3, all; paragraph 32), 
wherein the optimal targets of the manipulated variables correspond to an optimal value of the performance variable (paragraphs 26-33; specifically 29-30), 
wherein the performance variable is indicative of performance of operation of the engine system (figure 2, element 264; paragraph 25), and the manipulated variables include variables capable of affecting the performance variable (figure 2, all inputs to ECU and element 262; paragraph 24), and 

adjust the operation of the engine system based upon the optimal targets of the manipulated variables by generating a reference for the operation of the engine system that controls at least one of a fuel system or an air handling system of the engine system (paragraphs 23-33, specifically paragraphs 23 and 33).

Hodzen is silent as to the optimization process being a quasi-simplex optimization process.  

Zhang teaches a quasi-simplex optimization process (Abstract; pages 112 and 117 teach a simplex method of optimization using linear approximation, making it a quasi-simplex method.)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the quasi-simplex method of Zhang in places of the optimization process of Hodzen since doing so would be an example of substituting one known element for another to obtain predictable results.  In this case, using the quasi-simplex optimization process of Zhang instead of the piecewise linear approximation in the optimization process of Hodzen would improve the operational performance of the engine system by optimizing the steps performed by the real-time cost function model.  In paragraph 36 of Hodzen, other options are given for how the computations can be performed, and the optimization process of Zhang would be an example of one of those options.  

Regarding claim 18, Hodzen teaches the system of claim 16, wherein the fluid consumption value is a reductant consumption value (figure 2, element 220; paragraphs 14 and 20), and wherein the optimal value of the performance variable is a minimum value of the reductant consumption value among all response models (paragraph 14 states that the after-treatment system is not shown; paragraphs 23-24 

Regarding claim 19, Hodzen teaches the system of claim 16, wherein the reference includes a first reference for the fuel system and a second reference for the air handling system (paragraphs 19, 20, and 24), and
wherein the processing circuit is further structured to:
generate a first reference for a fuel system of the engine system using the optimal target for the EONOx (paragraphs 19 and 24), and
generate a second reference for an air handling system of the engine system using the optimal target for the in-cylinder oxygen (paragraphs 20 and 24).

Claims 7, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodzen et al. (PG Pub 2016/0025020) in view of the document entitled “Linearly constrained global optimization via piecewise-linear approximation” by Zhang et al. as applied to claims 1, 9, and 16 above, and further in view of Cullen (PG Pub 2005/0072496).

Regarding claim 7, Hodzen teaches the apparatus of claim 1.  

Hodzen is silent as to the apparatus further comprising a humidity compensation circuit structured to compensate the response models with a current ambient humidity.

Cullen teaches a humidity compensation circuit structured to compensate the response models with a current ambient humidity (paragraphs 22-28).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable 

Regarding claim 8, Hodzen teaches the apparatus of claim 1.  

Hodzen is silent as to the apparatus further comprising a humidity compensation circuit structured to:
update a current ambient humidity;
determine a compensation factor for the current ambient humidity; and
shift the response models using the compensation factor.

Cullen teaches an apparatus further comprising a humidity compensation circuit structured to:
update a current ambient humidity (figure 2, step 214; paragraph 21);
determine a compensation factor for the current ambient humidity (figure 2, step 216-218; paragraphs 22-28); and
shift the response models using the compensation factor (figure 2, step 224; paragraph 29).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the parameter of current ambient humidity, as taught by Cullen, to improve the fuel efficiency and airflow through the engine in Hodzen, would be obvious since humidity can be used to make a linear piecewise adjustment to the operating conditions of the engine, specifically by making the air-fuel ratio more lean and closer to the desired limit.  

Regarding claim 15, Hodzen teaches the method of claim 9.  

Hodzen is silent as to the method further comprising:
updating a current ambient humidity;
determining a compensation factor for the current ambient humidity; and
shifting the response models using the compensation factor.

Cullen teaches a method comprising:
updating a current ambient humidity (figure 2, step 214; paragraph 21);
determining a compensation factor for the current ambient humidity (figure 2, step 216-218; paragraphs 22-28); and
shifting the response models using the compensation factor (figure 2, step 224; paragraph 29).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the parameter of current ambient humidity, as taught by Cullen, to improve the fuel efficiency and airflow through the engine in Hodzen, would be obvious since humidity can be used to make a linear piecewise adjustment to the operating conditions of the engine, specifically by making the air-fuel ratio more lean and closer to the desired limit.  

Regarding claim 20, Hodzen teaches the system of claim 16.  

Hodzen is silent as to the processing circuit being further structured to:
update a current ambient humidity;
determine a compensation factor for the current ambient humidity; and
shift the response models using the compensation factor.

Cullen teaches as system, wherein the processing circuit is further structured to:

determine a compensation factor for the current ambient humidity (figure 2, step 216-218; paragraphs 22-28); and
shift the response models using the compensation factor (figure 2, step 224; paragraph 29).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the parameter of current ambient humidity, as taught by Cullen, to improve the fuel efficiency and airflow through the engine in Hodzen, would be obvious since humidity can be used to make a linear piecewise adjustment to the operating conditions of the engine, specifically by making the air-fuel ratio more lean and closer to the desired limit.  

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

With respect to the applicant’s arguments that Hodzen nor Zhang fails to teach “wherein the performance variable is indicative of performance of operation of the engine system, and the manipulated 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                            


                                                                                                                                                                            /PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747